CAVANAUGH, Judge,
dissenting:
I respectfully dissent from the result reached by the majority because I do not believe the Commonwealth sustained its burden of presenting sufficient evidence to prove that appellant made terroristic threats. While the evidence does make out the commission of criminal activity by appellant, I would find that the provisions of 18 Pa.C.S.A. § 2706 have not been proven by the Commonwealth. See, Commonwealth v. Anneski, 362 Pa.Super. 580, 525 A.2d 373 (1987); Commonwealth v. Sullivan, 269 Pa.Super. 279, 409 A.2d 888 (1979). The Commonwealth did not prove that appellant intended to cause extreme fear by the use of violence or threats. For this reason, I would vacate the judgment of sentence.